Citation Nr: 1825699	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability  (claimed as vision loss).

2.  Entitlement to an increased compensable) disability rating for service-connected night sweats. ..


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1989 to June 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for an eye disorder and an increased rating claim for night sweats.  In December 2011, the Veteran filed a notice of disagreement (NOD) for service connection of an eye disorder and in October 2012, the Veteran filed a NOD for the increased rating claim for night sweats.  A statement of the case (SOC) was issued in May 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.

In February 2015, the Veteran and his wife  offered testimony during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

As for the matter of representation, the Board notes that the Veteran was previously represented by the Veterans of Foreign Wars (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in December 1998).  In September 2012, the RO received a VA Form 21-22 appointing the Washington Department of Veterans Affairs as the Veteran's representative.  The Board recognizes the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems. 

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims, prior to appellate consideration, is warranted.

With respect to the  service connection claim for an eye disorder, the Veteran contends that he was involved in a motor vehicle accident in service that resulted in bilateral blurry vision and vision loss.  Thereafter, he underwent radial keratotomy in 1997 during service.  He also asserts that in-service surgery during service caused his current eye disorders and vision problems.  A review of the Veteran's service treatment records (STRs) shows that, on  September 1989 examination, the Veteran's visual acuity was noted as corrected with glasses.  However, the Veteran was involved in a motor vehicle accident in December 1996.  A  January 1997 STR indicates at the Veteran complained of blurry vision in the left eye and hazy vision in the right eye.  STRs also indicate that he underwent radial keratotomy in March 1997.  VA treatment records dated in April 2012 note  that the Veteran had a hyperopic shift in the left eye status post radial keratotomy in both eyes in 1997.  

Notably, no examination has been scheduled in connection with this claim.  However, given the evidence of current eye conditions and in-service injury, the Veteran's lay assertions as to nexus, and the absence of an actual medical opinion addressing  whether there exists a medical nexus between current eye conditions and service, the Board finds that a remand of this claim for examination and opinion is warranted.  See 38 U.S.C. § 5103A (2012 38 C.F.R. § 3.159 (2017);; McLendon v. Nicholson, 20 Vet. App. 79 (2006)   

Regarding the Veteran's increased rating claim for night sweats, the most recent VA examination for evaluation of that  disability was in May 2014.  The examiner diagnosed the Veteran with hyperhidrosis (night sweats); however, under section 6 regarding specific skin conditions, the examiner noted that the Veteran did not have hyperhidrosis.  The examiner determined that there was no active skin disease at the time of the examination and therefore, the Veteran's condition was inactive.  The Board finds it noteworthy that service connection has not been specifically for hyperhidrosis, but, rather, for night sweats associated with the Veteran's Gulf War service (conceivably, as a manifestation of Gulf War illness). 

During the February 2015 Board hearing, the Veteran's wife  testified that his night sweats have become worse.  See Hearing Transcript, p. 13.  The Veteran also submitted a statement in February 2014 asserting that his night sweats occur frequently and have become worse over the years.  

Given the above, to include lay evidence indicating a possible worsening of the Veteran's disability since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). t, 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of the claim(s)-in particular, the increased rating claim.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include all VA records of evaluation and/or treatment of the Veteran dated since January 2018.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C.A. § 5103(b)(3) (2017) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA),  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC all outstanding records of VA evaluation and/or treatment of the Veteran dated since January 2018 from  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information concerning, and, if necessary, authorization enable VA to obtain, any additional evidence pertinent to any claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo a VA eye examination by an appropriate physician.   

The contents of the entire, electronic claims file (in VBMS and Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

For each eye disability diagnosed at any point pertinent to the current claim (even if now asymptomatic or resolved),  the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service, to include the motor vehicle accident in December 2016 and/or radial keratotomy in March 1997.
 
In rendering the requested opinions, the examiner must consider and discuss all in and post-service medical and other objective evidence of record-to include the STRs documenting in-service treatment of blurry and hazy vision after the motor vehicle accident in January 1997.

The physician also must consider and discuss all lay assertions, to include the Veteran's competent assertions as to in-service events, and as to the nature, onset, and any continuity of symptoms.

Notably, the absence of documented evidence of as specific eye disability and/or associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected night sweats (for which service connection appears to have been established as a manifestation of Gulf War illness). 

The contents of the entire electronic claims file (in VBMS and Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all findings should be reported in detail.  

The examiner should identify and comment upon the extent, frequency and/or severity (as appropriate) of all symptoms and manifestations of the Veteran's service-connected night sweats, to include whether the Veteran is unable to handle paper or tools because of moisture and whether the problem is or is not responsive to therapy.

The examiner should describe any functional effects of the Veteran's night sweats on his activities of daily living, to include employment.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4. If the Veteran fails to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)--preferably-preferably, any notice(s) of examination-sent to him by the pertinent medical facility

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal ,

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim on appeal to in light of all pertinent evidence (to include all that added to the VBMS and Legacy Content Manager file(s) since the last adjudication) and legal authority (to include, with respect to the higher rating claim, consideration of whether staged rating of the disability is appropriate). 

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012),  only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


